FILED
                            NOT FOR PUBLICATION                               FEB 13 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GARY L. PHILLIPS,                                No. 13-36071

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00453-BAT

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                            Submitted January 13, 2015**

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

       Gary Phillips appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits under Title II of the Social Security Act. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012), and affirm.

      Phillips contends that when the administrative law judge (“ALJ”)

determined that Phillips had engaged in substantial gainful activity between June

2010 and May 2011, the ALJ failed to consider whether Phillips’s impairment-

related work expenses should have been deducted from his earnings. This issue

was waived by Phillips’s failure to raise it at the administrative level when he was

represented by counsel, and Phillips has not demonstrated manifest injustice

excusing the failure. See Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999)

(holding “when claimants are represented by counsel, they must raise all issues and

evidence at their administrative hearings in order to preserve them on appeal[,]”

and failure to comply with this rule is excused only “when necessary to avoid a

manifest injustice”).

      The ALJ reasonably concluded that (1) Phillips’s work from June 2010 until

May 2011 demonstrated his ability to perform substantial gainful activity, and (2)

after Phillips stopped working in May 2011, he had the residual functional capacity

(“RFC”) to continue working within the limits identified in the RFC determination.

See Molina, 674 F.3d at 1111 (ALJ’s findings are upheld if they are supported by

inferences reasonably drawn from the record).


                                          2
      Contrary to Phillips’s contention, the ALJ accommodated all of Phillips’s

limitations in the RFC assessment and also in the hypothetical questions to the

vocational expert. The ALJ’s determination that Phillips could perform work that

involved “simple, routine and repetitive tasks,” with “superficial contact with the

general public and coworkers,” and a “low-stress environment” was consistent

with the restrictions identified by the examining psychologists. See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (“[A]n ALJ’s assessment

of a claimant adequately captures restrictions related to concentration, persistence,

or pace where the assessment is consistent with restrictions identified in the

medical testimony.”). Moreover, the RFC determination and associated

hypothetical questions posed to the vocational expert “contained all of the

limitations that the ALJ found credible and supported by substantial evidence in

the record.” Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).

      AFFIRMED.




                                          3